Caton, C. J. This was an appeal from the judgment of a justice of the peace, to the Circuit Court. The error here assigned is, that the judgment in the Circuit Court was for more than the amount claimed on the back of the summons. The answer made to this is, that this court cannot see what was the amount of the claim indorsed on the summons. A copy of the summons is not given as a part of the original record, but it is set out and certified to by the judge in the bill of exceptions. It is insisted by the defendants in error, that it was not such a paper as could be certified to in the bill of exceptions, it being a part of the record which should be certified to by the clerk, instead of the judge. We think the objection altogether too technical. Although it may have been a part of 'the record to which the clerk might certify, we think it was none the less so when set out in the bill of exceptions and certified to by the judge, a copy of which, bill, containing the summons, is certified to by the clerk. We think we are judicially informed of the contents of the summons and of the amount of the claim indorsed upon it, and that the judgment of the Circuit Court was for more than the amount of such claim and interest, which was erroneous. The judgment must be reversed and the cause remanded. Judgment reversed.